DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Applicant’s Claims filed on 03/11/202 regarding claims 1-23 is fully considered. Of the above claims, claims 4, 6-9 and 11-16 have been canceled; claims 1-2, 5 and 17-18 have been amended.
Claim Objections
Claims 2, 10, 17-18, 20 and 22 are objected to because of the following informalities:  
Regarding claim 2, the recitation of “said metal” (line 2) lacks antecedent basis.
Regarding claim 10, the recitation of “said property” (line 1) lacks antecedent basis.
Regarding claim 17, the recitations of “an elastic film” (line 1) and “a glass transition temperature” (line 2) refer to previously recited features.
Regarding claim 18, the recitations of “an aqueous medium” (line 5), “an elastic film” (line 6) and “a glass transition temperature” (line 6) refer to previously recited features. The recitation of “the substrate” lacks antecedent basis.
Regarding claim 20, the recitations of “a pigment” (line 4), “an aqueous medium” (line 4), “at least one proto-elastomeric film-forming agent” (lines 4-5) and “at least one property-sensitive agent” (line 5) refer to previously recited features.
Regarding claim 22, the recitations of “an aqueous medium” (line 4), “at least one proto-elastomeric film-forming agent” (line 5) and “at least one property-sensitive agent” (lines 5-6) refer to previously recited features.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the recitations of “optionally” (lines 5-6) do not definitively define the scope of the claim. The examiner will proceed without considering the optional limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozel et al. (US 2011/0032304 A1) in view of Proelss et al. (US 2011/0094412 A1).
Mozel et al. teach the following claimed limitations:
Regarding claim 1, an inkjet composition (inkjet composition, [0114]), comprising an aqueous medium (the carrier is an aqueous carrier, [0216]), at least one emulsified proto-elastomeric film-forming agent (proto-elastomeric film-forming agent, 15-25%, [0266]) and at least one property-sensitive agent (property-sensitive proto-elastomeric film-forming agent, 25-45%, [0266]), wherein said property-sensitive agent is sensitive to a change in a chemical and/or physical property, such that upon effecting said change, the inkjet composition coagulates (the property-sensitive agent congeals when the pH or the ionic strength of the media it is dissolved in crosses a certain level, [0149]), and subsequently cures to form an elastic film which is characterized by a glass transition temperature that ranges from -35 °C to 0 °C (finished image film, from about -35° C to about 0° C, [0121]; drying, heating, curing, [0125]).
Regarding claim 5, said property-sensitive agent is an alkali-soluble agent selected from the group consisting of an alkali-soluble dispersant, an alkali-soluble surfactant, an alkali-soluble polymer, an alkali-soluble coagulant and an alkali-soluble gelling agent (buffered to be alkaline so as to maintain the property-sensitive agent in its emulsified form, [0265]-[0266]).
Regarding claim 10, said chemical and/or physical property is acidity (the property-sensitive agent congeals when the pH of the media it is dissolved in crosses a certain level, [0149]).
Mozel et al. do not teach the following claimed limitations:
Further regarding claim 1, the inkjet composition is a metallic inkjet composition, comprising metal powder dispersed in the aqueous medium, and a metal powder dispersant.
Regarding claim 2, said metal powder is selected from the group consisting of aluminum, copper, zinc, tin, gold, bronze, iron, titanium, chromium, nickel, silver, steel, and any alloy and/or mixtures of thereof.
Regarding claim 3, an average particle size of said metal powder ranges from 15 nm to 12 m.
Proelss et al. teach the following claimed limitations:
Further regarding claim 1, the inkjet composition is a metallic inkjet composition (metallic effect pigments, [0157]), comprising metal powder dispersed in the aqueous medium (aluminum powder, [0172]), and a metal powder dispersant (dispersing additive, [0147]-[0149], [0175]) for the purpose of printing images with metallic effect.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the inkjet composition is a metallic inkjet composition, comprising metal powder dispersed in the aqueous medium, and a metal powder dispersant, as taught by Proelss et al., into Mozel et al. for the purpose of printing images with metallic effect.
Further regarding claim 2, said metal powder is selected from the group consisting of aluminum, copper, zinc, tin, gold, bronze, iron, titanium, chromium, nickel, silver, steel, and any alloy and/or mixtures of thereof (aluminum powder, [0172]) for the purpose of printing images with aluminum effect.
Further regarding claim 3, an average particle size of said metal powder ranges from 15 nm to 12 m (2.2 m, [0172]) for the purpose of tailoring the particle size of the metal particle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said metal powder is selected from the group consisting of aluminum, copper, zinc, tin, gold, bronze, iron, titanium, chromium, nickel, silver, steel, and any alloy and/or mixtures of thereof; an average particle size of said metal powder ranges from 15 nm to 12 m, as taught by Proelss et al., into Mozel et al. for the purpose of printing images with aluminum effect; tailoring the particle size of the metal particle.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozel et al. (US 2011/0032304 A1) as modified by Proelss et al. (US 2011/0094412 A1) as applied to claim 1 above, and further in view of Gruner et al. (US 2014/0010772 A1).
Mozel et al. as modified by Proelss et al. teach the following claimed limitations:
Regarding claim 17, an image in a form of the elastic film characterized by the glass transition temperature that ranges from -35 °C to 0 °C, attached to a surface of a stretchable and/or flexible substrate (printing on textile, [0103], Mozel), obtainable by contacting, on the substrate, the metallic inkjet composition with an immobilizing composition that comprises a property-adjusting agent (first part comprises an emulsified property-adjusting agent and a first carrier, [0113], [0136], Mozel), and optionally with a transparent colored inkjet composition and/or optionally with an opaque underbase inkjet composition, said transparent colored inkjet composition comprises a pigment disperses in an aqueous medium, at least one proto-elastomeric film-forming agent and at least one property-sensitive agent, and said opaque underbase inkjet composition comprises an opaque white pigment disperses in an aqueous medium, at least one proto-elastomeric film-forming agent and at least one property-sensitive agent (optional limitations are not being considered).
Regarding claim 18, a process of printing a metallic element (process of printing using metallic effect pigments, [0157], Proelss) in an image on a stretchable and/or flexible substrate (printing on textile, [0103], Mozel), the process comprising digitally applying, by means of a plurality of inkjet printheads (first part applied by at least one first printhead, [0270], Mozel), onto at least a portion of a surface of the substrate, an immobilizing composition that comprises a property-adjusting agent and the aqueous medium, and the metallic inkjet composition (first part comprises an emulsified property-adjusting agent and a first carrier, [0113], [0136], Mozel), wherein said image is in a form of the elastic film characterized by the glass transition temperature that ranges from -35 °C to 0 °C, and wherein said immobilizing composition is applied by at least one first printhead of said plurality of inkjet printheads and said metallic inkjet composition is applied by at least one second printhead of said plurality of inkjet printheads (printing on textile, [0103], [0270], Mozel), thereby forming said image.
Mozel et al. as modified by Proelss et al. do not teach the following claimed limitations:
Further regarding claim 17, the elastic film is characterized a flop index of at least 2.
Further regarding claim 18, the elastic film characterized by a flop index of at least 2.
Gruner et al. teach the following claimed limitations:
Further regarding claim 17, the elastic film is characterized a flop index of at least 2 (flop index as high as 21.4, TABLE 10) for the purpose of tailoring the reflectance of a metallic color.
Further regarding claim 18, the elastic film characterized by a flop index of at least 2 (flop index as high as 21.4, TABLE 10) for the purpose of tailoring the reflectance of a metallic color.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the elastic film is characterized a flop index of at least 2; the elastic film characterized by a flop index of at least 2, as taught by Gruner et al., into Mozel et al. as modified by Proelss et al. for the purpose of tailoring the reflectance of a metallic color.
Claim(s) 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozel et al. (US 2011/0032304 A1) as modified by Proelss et al. (US 2011/0094412 A1) and Gruner et al. (US 2014/0010772 A1) as applied to claim 18 above, and further in view of Aoki (JP 2004-169248 A).
Mozel et al. as modified by Proelss et al. and Gruner et al. teach the following claimed limitations:
Regarding claim 20, digitally applying, by means of at least one third printhead of said plurality of inkjet printheads, onto at least a portion of a surface of the substrate, a transparent colored inkjet composition that comprises the pigment disperses in the aqueous medium, said at least one proto-elastomeric film-forming agent and said at least one property-sensitive agent (colorants in liquid ink compositions are required to be transparent or translucent, [0154], Mozel).
Regarding claim 21, said digitally applying said transparent colored inkjet composition is effected prior to, simultaneously and/or consecutively to said digitally applying said metallic inkjet composition (full spectrum of colors and shades, [0154], Mozel, it would have been obvious to one of ordinary skill that each pigmented ink is effected prior to, simultaneously and/or consecutively to another pigmented ink).
Regarding claim 22, digitally applying, by means of at least one fourth printhead of said plurality of inkjet printheads, onto at least a portion of a surface of the substrate, an opaque underbase inkjet composition that comprises an opaque white pigment disperses in the aqueous medium, said at least one proto-elastomeric film-forming agent and said at least one property-sensitive agent (white and opaque layer, [0103], metal oxides, [0190], Mozel).
Regarding claim 23, said digitally applying said transparent colored inkjet composition is effected prior to, simultaneously and/or consecutively to said digitally applying said metallic inkjet composition (layer before applying pigmented inks, [0103], Mozel).
Mozel et al. as modified by Proelss et al. and Gruner et al. do not teach the following claimed limitations:
Regarding claim 19, a time interval between an application of said immobilizing composition and an application of said metallic inkjet composition is less than 1 second.
Aoki teaches the following claimed limitations:
Further regarding claim 19, a time interval between an application of said immobilizing composition and an application of said metallic inkjet composition is less than 1 second (preferably 1 second or less, [0046]) for the purpose of improving surface density.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a time interval between an application of said immobilizing composition and an application of said metallic inkjet composition is less than 1 second, as taught by Aoki, into Mozel et al. as modified by Proelss et al. and Gruner et al. for the purpose of improving surface density.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




4 June 2022
/KENDRICK X LIU/Examiner, Art Unit 2853     

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853